SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

31
CAF 12-01714
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF BRIANNA C., BROOKLYN C.
AND JASMINE C.
----------------------------------------          MEMORANDUM AND ORDER
JOSEPH W., PETITIONER-APPELLANT,

                     V

ERIE COUNTY CHILDREN’S SERVICES,
RESPONDENT-RESPONDENT.


CHARLES J. GREENBERG, AMHERST, FOR PETITIONER-APPELLANT.

JOSEPH T. JARZEMBEK, BUFFALO, FOR RESPONDENT-RESPONDENT.

DAVID C. SCHOPP, ATTORNEY FOR THE CHILDREN, THE LEGAL AID BUREAU OF
BUFFALO, INC., BUFFALO (CHARLES D. HALVORSEN OF COUNSEL).


     Appeal from an order of the Family Court, Erie County (Margaret
O. Szczur, J.), entered August 15, 2012 in a proceeding pursuant to
Family Court Act article 10. The order dismissed the petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: On appeal from an order dismissing his petition
seeking modification of an order of protection, petitioner contends
that Family Court erred in dismissing the petition because the
Attorney for the Children (AFC) and respondent failed to make written
motions to dismiss, and he further contends that the AFC and
respondent failed to comply with other requirements of the CPLR with
respect to motions. Petitioner failed to object to the motions on the
grounds now asserted, and therefore has not preserved his contentions
for our review (see Matter of Damion D., 42 AD3d 715, 716).




Entered:   February 7, 2014                     Frances E. Cafarell
                                                Clerk of the Court